         Case 1:17-cr-00391-PGG Document 128 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

MICHAEL VOLLER,                                               17 Cr. 391 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

October 14, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due September

23, 2020, and any submission by the Government is due on September 30, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       June 11, 2020
